Title: From George Washington to Roger West, 23 April 1799
From: Washington, George
To: West, Roger



Sir,
Mount Vernon 23d Aprl 1799

I will answer the queries contained in your letter of this date, to the best of my recollection.
In the morning visit you did me the honor to make, sometime last Autumn, at which you delivered me a letter from Colo. Hooe, intimating your desire to engage in the Military Service of our Country, I understood, from the conversation that passed on that occasion, that your object was to enter into the Provisional Army; because it would not comport with your convenience, or inclination, I am not sure wch (for not expecting to be called upon to relate them, My mind was but little impressed with particular expressions) to engage in this line, unless the Country should be Invaded.
I am not impressed with the idea that you objected to an appointment in the twelve Regiments because it might come under the denomination of a standing Army, but I clearly understood that your object was the Provisional, for the reason I have assigned. You spoke of a force of which I had never heard; and a good deal of conversation ensued on that, & the situation into which we were thrown; but I am unable to give a precise account of it. Nor have I leisure now to recollect myself, as I have strangers in the house, and am besides much hurried in preparing some important dispatches for the Mail of tomorrow. I have heard of your illness with

concern and wish you a perfect restoration of health. being Sir Your Most Obedt Hble Servt

Go: Washington


I wish you may be able to understand the meaning of this scrawl, as I am compelled to write it in much haste.

